 


114 HR 2683 IH: American Steel First Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2683 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Visclosky introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Homeland Security and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require certain Federal agencies to use iron and steel produced in the United States in carrying out projects for the construction, alteration, or repair of a public building or public work, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Steel First Act of 2015. 2.Use of iron and steel produced in the United States in the construction of public works (a)In generalNotwithstanding any other provision of law, the head of a covered Federal agency may not obligate or expend funds appropriated to the agency, or provide financial assistance using funds appropriated to the agency, for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron and steel used in the project is produced in the United States. 
(b)ExceptionsThe provisions of subsection (a) shall not apply to a covered Federal agency in any case in which the head of the agency finds that— (1)their application would be inconsistent with the public interest; 
(2)iron and steel are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel produced in the United States will increase the cost of the overall project contract by more than 25 percent. 
(c)Written justification for waiver 
(1)Notice and commentIf the head of a covered Federal agency determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the head of the agency shall, before the waiver becomes effective— (A)publish in the Federal Register a detailed written justification as to why the waiver is needed; and 
(B)provide the public with a reasonable period of time for notice and comment. (2)Annual reportNot later than one year after the date of enactment of this Act, and annually thereafter, the head of a covered Federal agency shall submit to Congress a report on— 
(A)any waivers granted by the head of the agency under subsection (b) in the preceding year, including justifications for the waivers; and (B)any obligation or expenditure of funds by the head of the agency in the preceding year that did not conform to the requirements of this section due to limitations imposed by a treaty, agreement, or other provision of law. 
(d)Relationship to State requirementsThe head of a covered Federal agency shall not impose any limitation or condition on financial assistance provided using funds appropriated to the agency that restricts any State from imposing more stringent requirements than this section on the use of iron and steel in foreign countries in projects carried out with such assistance or restricts any recipient of such assistance from complying with such State imposed requirements. (e)Intentional violationsIf it has been determined by a court or Federal agency that any person intentionally— 
(1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product used in projects to which this section applies, sold in or shipped to the United States that was not made in the United States; or (2)represented that any product used in projects to which this section applies, sold in or shipped to the United States that was not produced in the United States, was produced in the United States;that person shall be ineligible, for a period of 6 years beginning on the date of the determination, to receive any contract or subcontract made with funds authorized to be appropriated to the agency pursuant to the debarment, suspension, and ineligibility procedures in subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations. 
(f)Limitation on applicability of waivers to products produced in certain foreign countriesIf the head of a covered Federal agency, in consultation with the United States Trade Representative, determines that— (1)a foreign country is a party to an agreement with the United States and pursuant to that agreement the head of an agency of the United States has waived the requirements of this section; and 
(2)the foreign country has violated the terms of the agreement by discriminating against products covered by this section that are produced in the United States and are covered by the agreement,the provisions of subsection (b) shall not apply with respect to the head of the covered Federal agency in connection with products produced in that foreign country. (g)Relationship to transportation provisionsNotwithstanding any provision of this section, the requirements contained in section 313 of title 23, United States Code, and sections 5323(j) and 50101 of title 49, United States Code, as amended by this Act, shall continue to apply. 
(h)Application of requirements to entire projectThe requirement of subsection (a) and the exceptions specified in subsection (b) apply to the total of obligations and expenditures for an entire project and not only to obligations and expenditures for component parts of such project. (i)DefinitionsIn this section, the following definitions apply: 
(1)Covered Federal agencyThe term covered Federal agency means the Department of Homeland Security, the Department of Defense, and the Department of Transportation. (2)Public building; public workThe terms public building and public work have the meanings given such terms in section 8301 of title 41, United States Code, and include airports, bridges, canals, dams, dikes, pipelines, railroads, multiline mass transit systems, roads, tunnels, harbors, and piers. 
3.Buy America requirements in transportation laws 
(a)HighwaysSection 313 of title 23, United States Code, is amended— (1)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; 
(2)by inserting after subsection (b) the following:  (c)Written justification for waiver (1)Notice and commentIf the Secretary determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the Secretary shall, before the waiver becomes effective— 
(A)publish in the Federal Register a detailed written justification as to why the waiver is needed; and (B)provide the public with a reasonable period of time for notice and comment. 
(2)Annual reportNot later than 1 year after the date of enactment of this paragraph, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on— (A)any waivers granted under subsection (b) in the preceding year, including justifications for the waivers; and 
(B)any obligation of funds by the Secretary in the preceding year that did not conform to the requirements of this section due to limitations imposed by a treaty, agreement, or other provision of law.; and (3)by adding at the end the following: 
 
(i)Application of requirements to entire projectThe requirement of subsection (a) and the exceptions specified in subsection (b) apply to the total of obligations for an entire project and not only to obligations for component parts of such project.. (b)Public transportationSection 5323(j) of title 49, United States Code, is amended— 
(1)by striking paragraph (3) and inserting the following:  (3)Written justification for waiver (A)Notice and commentIf the Secretary determines that it is necessary to waive the application of paragraph (1) based on a finding under paragraph (2), the Secretary shall, before the waiver becomes effective— 
(i)publish in the Federal Register a detailed written justification as to why the waiver is needed; and (ii)provide the public with a reasonable period of time for notice and comment. 
(B)Annual reportNot later than 1 year after the date of enactment of this subparagraph, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on— (i)any waivers granted under paragraph (2) in the preceding year, including justifications for the waivers; and 
(ii)any obligation of funds by the Secretary in the preceding year that did not conform to the requirements of this subsection due to limitations imposed by a treaty, agreement, or other provision of law.; and (2)by adding at the end the following: 
 
(10)Application of requirements to entire projectThe requirement of paragraph (1) and the exceptions specified in paragraph (2) apply to the total of obligations for an entire project and not only to obligations for component parts of such project.. (c)AirportsSection 50101 of title 49, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); (2)by inserting after subsection (b) the following: 
 
(c)Written justification for waiver 
(1)Notice and commentIf the Secretary determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the Secretary shall, before the waiver becomes effective— (A)publish in the Federal Register a detailed written justification as to why the waiver is needed; and 
(B)provide the public with a reasonable period of time for notice and comment. (2)Annual reportNot later than 1 year after the date of enactment of this paragraph, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— 
(A)any waivers granted under subsection (b) in the preceding year, including justifications for the waivers; and (B)any obligation of funds by the Secretary in the preceding year that did not conform to the requirements of this section due to limitations imposed by a treaty, agreement, or other provision of law.; and 
(3)by adding at the end the following:  (e)Application of requirements to entire projectThe requirement of subsection (a) and the exceptions specified in subsection (b) apply to the total of obligations for an entire project and not only to obligations for component parts of such project.. 
4.Effective dateThis Act, and the amendments made by this Act, shall apply to amounts appropriated or otherwise made available after the date of enactment of this Act.  